Citation Nr: 0104986	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board, and on April 16, 
1999, the Board issued a decision which denied entitlement to 
an initial evaluation for PTSD in excess of 30 percent.  The 
veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran, vacated and remanded the Board's 
decision by Order dated October 11, 2000.

The April 1999 Board decision also denied the veteran 
entitlement to an effective date prior to March 29, 1996, for 
a grant of service connection for PTSD.  However, this issue 
was dismissed by the Court's October 11, 2000, Order, and is 
therefore not before the Board.

The issue of entitlement to TDIU comes before the Board on 
appeal from a June 2000 rating decision.  A notice of 
disagreement was received from the veteran's current 
representative in August 2000, a statement of the case was 
issued later that month, and a substantive appeal was 
received in September 2000.  In correspondence received in 
August 1999, the veteran's representative indicated that the 
veteran did not desire a hearing.



REMAND

Additional development of the medical evidence must be 
undertaken to comply with the Court's October 2000 Order.  
While it appears that some Social Security Administration 
records have been associated with the claims file since the 
Board's April 1999 decision, appropriate action should be 
undertaken to ensure that all pertinent Social Security 
records have been obtained.  Further, action must be taken to 
ensure that all psychiatric treatment records/progress notes 
have been obtained as outlined in the joint motion which led 
to the Court Order vacating the prior Board decision.  

The Board also notes that additional evidence has been 
received which must be reviewed by the RO.  Specifically, in 
September 2000, an evaluation report by Elaine M. Tripi, 
Ph.D. was received.  The evidence was not accompanied by a 
waiver of RO consideration, nor was it addressed in a 
supplemental statement of the case.  The evidence in question 
is relevant to both of the issues in appellate status.  
Accordingly, the evidence must be referred to the RO for 
review and preparation of a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (2000).

Finally, the Board further observes that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation sets forth provisions for VA assistance to 
claimants under certain circumstances.  Accordingly, review 
of the veteran's claims under the new legislation is required 
before the Board may proceed with appellate review.  
Moreover, in view of the medical questions involved in the 
present case, the Board believes that an examination and 
review of the record by an appropriate physician would be 
helpful.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  In particular, the RO should 
ensure that all VA psychiatric treatment 
records /progress notes are obtained and 
associated with the veteran's claims 
file.

2.  The RO should take appropriate action 
to review the claims file and ensure that 
all written decisions concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision are 
obtained and made of record. 

3.  The RO should take action to schedule 
the veteran for any VA special 
examinations deemed necessary with regard 
to the issues on appeal.  Such action 
should include, but not necessarily be 
limited to, a VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  
It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  The psychiatric examiner 
should offer an opinion as to whether and 
to what degree the veteran's PTSD renders 
him incapable of obtaining and 
maintaining gainful employment, and any 
additional examinations should include 
similar opinions regarding any other 
service-connected disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Assistance Act of 2000, 
and all provisions of this new 
legislation should be complied with. 

5.  After completion of all required 
actions, the RO should review the 
expanded record (including all newly 
received items of evidence) and determine 
whether the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this is to comply with the Court's October 11, 
2000, Order and to also ensure compliance with applicable 
laws and regulations, including the Veterans Claims 
Assistance Act of 2000.  The veteran and his representative 
are free to submit any additional evidence and/or argument in 
connection with the matters addressed by the Board in this 
remand. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




